Fletcher, J.,
delivered the opinion of the court.
The sole question presented for decision in this case was the action of the trial court in submitting to the jury the question of punitive damages. While it may be true that tbe appellant *887company, under its contract with, the city of Aberdeen, was under the legal duty of furnishing to all its local subscribers free connection with all its other telephones in Monroe county, yet there is totally wanting in this case any element of wilful, malicious, fraudulent, or oppressive wrongdoing. The general officers of the company did no more than to promulgate, in a general circular addressed to all its Mississippi managers, the then recently adopted order of the Mississippi Railroad Commission authorizing the abolition of free county service, with a direction to all employees that they should be governed by these new rules. The local manager simply followed instructions, in ignorance of the conflict between these rules and the contract which the company had with the city of Aberdeen. As soon as this conflict was called to his attention, he took the matter up with the home office, and the free county service was promptly re-established in Aberdeen. There is no pretense that the operator was otherwise than polite and courteous to Mr. Paine, and we cannot see any ground for the imposition of punitive damages.
It was error to permit the jury to inflict such damages, and for that reason the case is reversed and remanded.